        Case 3:20-cv-02384-MEM Document 12 Filed 03/01/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF PENNSYLVANIA

 RUBEN LUCIANO-JIMENEZ,
  Petitioner,
                                                  CIVIL ACTION NO. 3:20-CV-02384
 v.
                                                           (MANNION, D.J.)
 CLAIR DOLL, Warden, et al.                              (MEHALCHICK, M.J.)
  Respondents.


                         REPORT AND RECOMMENDATION

       And now, on this 1st day of March, 2021, upon consideration of Petitioner’s Petition

for a Writ of Habeas Corpus and the parties’ Joint Stipulation (Doc. 1; Doc. 9), it is hereby

recommended that:

          1. The Petition for a Writ of Habeas Corpus is GRANTED (Doc. 1) to the
             extent that Petitioner be afforded an individualized bond hearing before
             the immigration court. (Doc. 1).

          2. The Immigration Judge shall afford Petitioner Ruben Luciano-Jimenez
             an individualized bond hearing within twenty-one (21) days of this
             Order provided COVID-19 quarantine protocols allow, or as soon as is
             practically allowable should Petitioner’s housing unit end up subject to
             quarantine protocols at the time of the scheduled hearing. The
             immigration judge must make an individualized inquiry into whether
             detention is necessary for the purposes of ensuring that the Petitioner
             attends removal proceedings and that her release will not pose a danger
             to the community. See German Santos v. Warden Pike County Corr. Facility,
             965 F.3d 203, 214 (3d Cir. 2020); Chavez-Alvarez v. Warden York Cnty.
             Prison, 783 F.3d 469, 475, 477-78 (3d Cir. 2015). Further, the
             government bears the burden of presenting evidence at this hearing and
             proving by clear and convincing evidence that Petitioner’s continued
             detention is necessary to fulfill the purposes of the detention statute.
             German Santos, 965 F.3d at 213-14.

          3. The Parties shall report to this Court on the outcome of the
             individualized bond hearing no later than seven (7) days after the
             Immigration Judge’s bond hearing.
       Case 3:20-cv-02384-MEM Document 12 Filed 03/01/21 Page 2 of 3




         4. Petitioner reserves the right to request this Court to enforce its order in
            the event that the Immigration Judge’s bond hearing does not comply
            with the requirements laid out in the Court’s order.

         5. Nothing in this stipulation or order shall deprive this Court of its
            authority to enforce its order granting the writ of habeas corpus as this
            Court deems appropriate.

         6. Petitioner’s request for attorney’s fees pursuant to the Equal Access to
            Justice Act (EAJA), 28 U.S.C. § 2412 is deemed withdrawn.




Dated: March 1, 2021                                     s/ Karoline Mehalchick
                                                         KAROLINE MEHALCHICK
                                                         United States Magistrate Judge




                                             2
        Case 3:20-cv-02384-MEM Document 12 Filed 03/01/21 Page 3 of 3




                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

 RUBEN LUCIANO-JIMENEZ,

  Petitioner,                                      CIVIL ACTION NO. 3:20-CV-02384

 v.                                                          (MANNION, D.J.)
                                                           (MEHALCHICK, M.J.)
 CLAIR DOLL, Warden, et al.

  Respondents.


                                          NOTICE

       NOTICE IS HEREBY GIVEN that the undersigned has entered the foregoing Report

and Recommendation dated March 1, 2021.

       Any party may obtain a review of the Report and Recommendation pursuant to Rule

72.3, which provides:

       Any party may object to a magistrate judge’s proposed findings,
       recommendations or report addressing a motion or matter described in 28
       U.S.C. § 636(b)(1)(B) or making a recommendation for the disposition of a
       prisoner case or a habeas corpus petition within fourteen (14) days after being
       served with a copy thereof. Such party shall file with the clerk of court, and
       serve on the magistrate judge and all parties, written objections which shall
       specifically identify the portions of the proposed findings, recommendations or
       report to which objection is made and the basis for such objections. The briefing
       requirements set forth in Local Rule 72.2 shall apply. A judge shall make a de
       novo determination of those portions of the report or specified proposed findings
       or recommendations to which objection is made and may accept, reject, or
       modify, in whole or in part, the findings or recommendations made by the
       magistrate judge. The judge, however, need conduct a new hearing only in his
       or her discretion or where required by law, and may consider the record
       developed before the magistrate judge, making his or her own determination
       on the basis of that record. The judge may also receive further evidence, recall
       witnesses or recommit the matter to the magistrate judge with instructions.

Dated: March 1, 2021                            s/ Karoline Mehalchick
                                               KAROLINE MEHALCHICK
                                               United States Magistrate Judge
